
	
		I
		111th CONGRESS
		2d Session
		H. R. 5423
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Foster (for
			 himself, Mr. Bartlett, and
			 Mr. Ehlers) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of
		  1978 to provide for an annual electric production cost report.
	
	
		1.Short titleThis Act may be cited as the
			 Transparent Review of the
			 Affordability and Cost of Electricity (TRACE) Renewable Energy Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)Federal energy-specific subsidies and
			 support to all forms of energy were estimated to be $16.6 billion in 2007,
			 indicating that total Federal energy subsidies have more than doubled over the
			 previous ten years, according to the Federal Financial Interventions and
			 Subsidies in Energy Markets 2007 report by the Energy Information
			 Administration.
			(2)Research, development, and installation of
			 renewable and other low-emission technologies for electric power generation
			 have been a high priority for the 110th and 111th Congresses.
			(3)There is a growing need for accurate
			 reporting on the costs associated with each form of alternative energy
			 generation technology because of the significant Federal action and investment
			 in such technology.
			(4)The costs
			 associated with alternative energy generation technology should be analyzed and
			 made available to assess the ability of each new technology to compete in the
			 marketplace, without Federal subsidy or support, and to optimize the deployment
			 of such technology.
			(5)The Energy
			 Information Administration has previously created forms and guidelines to
			 collect the necessary information for such reporting and has collected
			 information for several years; however, the program ended due to funding
			 constraints and the lack of an authorization from Congress.
			3.Electric
			 production cost reportTitle
			 II of the Public Utility Regulatory Policies Act of 1978 is amended by adding
			 after section 214 (16 U.S.C. 824 note) the following:
			
				215.Electric
				Production Cost Report
					(a)Electricity
				reportThe Secretary, acting
				through the Administrator of the Energy Information Administration (in this
				section referred to as the Administrator), shall prepare and
				publish an annual report, at the times specified in subsection (c), setting
				forth the costs of electricity production per kilowatt hour, by sector and
				energy source, for each type of electric energy generation. The report shall
				include each of the following for the period covered by the report:
						(1)The quantity of
				carbon dioxide emitted per kilowatt hour.
						(2)The cost of electricity generation in cents
				per kilowatt hour, or dollars per megawatt hour, for each type of electric
				energy generation in the United States.
						(3)The factors used to levelize costs,
				including amortized capital costs, current and projected fuel costs, regular
				operation and maintenance, projected equipment, and hardware lifetimes.
						(4)The costs for constructing new electric
				transmission lines dedicated to, or intended specifically to benefit, electric
				generation facilities in each sector and for each energy source, to the extent
				practicable.
						(b)Collection and
				use of data
						(1)Data
				collectionThe Administrator shall collect data and use all
				currently available data necessary to complete the report under subsection (a).
				Such data may be collected from any electric utility, including public
				utilities, independent power producers, cogenerating and qualified facilities,
				and all State, local, and federally owned power producers.
						(2)Cooperation of
				other agenciesThe heads of
				other Federal departments, agencies, and instrumentalities of the United States
				shall assist with the collection of data as necessary to complete the report
				under subsection (a), including the Chairman of the Federal Energy Regulatory
				Commission, the Administrator of the Rural Utilities Service, the Director of
				the Minerals Management Service, and the Administrator of the Environmental
				Protection Agency.
						(c)Issuance of
				Reports
						(1)Reports for data
				previously collectedAs soon
				as practicable, the Administrator shall prepare and publish reports containing
				the information specified in subsection (a) for each year for which the data
				was collected before the date of the enactment of this section.
						(2)Annual
				reports
							(A)First
				reportFor the year 2012, the Administrator shall collect all
				necessary data for the completion of the report under subsection (a) by January
				31, 2013, and shall issue the report based on that data by June 30, 2013.
							(B)Subsequent
				annual reportsFor each year after 2012, the Administrator shall
				collect all necessary data for the completion of the report under subsection
				(a) by January 31 of the year following the year for which the data was
				collected, and shall issue the report based on that data not later than April
				30 of the year following the year for which the data was collected.
							(d)Review of
				electricity reportFollowing
				the completion of each report under subsection (a), the Administrator may
				review the findings with organizations that have expertise in the energy
				industry and demonstrated experience generating similar industry reports, for
				the purpose of improving the utility, accuracy, and timeliness of future
				reports.
					.
		
